Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 1 of 19            FILED
                                                                2019 Jan-24 PM 04:04
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 2 of 19
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 3 of 19
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 4 of 19
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 5 of 19
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 6 of 19
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 7 of 19
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 8 of 19
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 9 of 19
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 10 of 19
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 11 of 19
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 12 of 19
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 13 of 19
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 14 of 19
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 15 of 19
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 16 of 19
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 17 of 19
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 18 of 19
Case 6:19-cv-00135-LSC Document 1 Filed 01/24/19 Page 19 of 19
